Exhibit 10.1
CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
BY AND AMONG
EL PASO PIPELINE PARTNERS, L.P.
EL PASO PIPELINE GP COMPANY, L.L.C.
EL PASO PIPELINE LP HOLDINGS, L.L.C.
EL PASO NORIC INVESTMENTS III, L.L.C.
EL PASO CNG COMPANY, L.L.C.
El PASO PIPELINE CORPORATION
EL PASO SNG HOLDING COMPANY, L.L.C.
EPPP SNG GP HOLDINGS, L.L.C.
EPPP CIG GP HOLDINGS, L.L.C.
EL PASO PIPELINE HOLDING COMPANY, L.L.C.
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
COLORADO INTERSTATE GAS COMPANY
SOUTHERN NATURAL GAS COMPANY
AND

EL PASO CORPORATION
September 30, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE 1
DEFINITIONS
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

         
Section 2.1 Distribution by EP SNG of SNG Subject Interest to El Paso
    5  
Section 2.2 Distribution by EP Noric of CIG Subject Interest to El Paso CNG
    5  
Section 2.3 Distribution by El Paso CNG of the CIG Subject Interest to El Paso
    5  
Section 2.4 Contribution by El Paso of the 1% Interests to EP Pipeline
Corporation
    5  
Section 2.5 Contribution by El Paso of the 99% Interests to El Paso LLC
    5  
Section 2.6 Contribution by EP Pipeline Corporation of the 1% Interests to El
Paso LLC
    5  
Section 2.7 Contribution by El Paso LLC of the Subject Interests to EPP LP
    6  
Section 2.8 Contribution by EPP LP of the Subject Interests to the Partnership
    6  
Section 2.9 Distribution of the Cash and Equity Consideration
    6  
Section 2.10 Capital Contribution of EPP GP to the Partnership
    6  
Section 2.11 Issuance of General Partner Units
    6  
Section 2.12 Contribution by the Partnership of the Subject Interests to the
Operating Company
    6  
Section 2.13 Contribution by the Operating Company of the SNG Subject Interest
to EPPP SNG
    6  
Section 2.14 Contribution by the Operating Company of the CIG Subject Interest
to EPPP CIG
    6  

ARTICLE 3
FURTHER ASSURANCES

         
Section 3.1 Further Assurances
    7  
Section 3.2 Other Assurances
    7  

ARTICLE 4
CLOSING TIME
ARTICLE 5
MISCELLANEOUS

         
Section 5.1 Order of Completion of Transactions
    7  
Section 5.2 Headings; References; Interpretation
    7  
Section 5.3 Successors and Assigns
    8  
Section 5.4 No Third Party Rights
    8  
Section 5.5 Counterparts
    8  
Section 5.6 Governing Law
    8  
Section 5.7 Severability
    8  
Section 5.8 Amendment or Modification
    8  
Section 5.9 Integration
    8  
Section 5.10 Deed; Bill of Sale; Assignment
    9  

-i-



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
     This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of September 30, 2008, is entered into by and among El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “Partnership”), El Paso
Pipeline GP Company, L.L.C., a Delaware limited liability company (“EPP GP”), El
Paso Pipeline LP Holdings, L.L.C., a Delaware limited liability company (“EPP
LP”), El Paso Noric Investments III, L.L.C., a Delaware limited liability
company (“EP Noric”), El Paso CNG Company, L.L.C., a Delaware limited liability
company (“El Paso CNG”), El Paso Pipeline Corporation, a Delaware corporation
(“EP Pipeline Corporation”), El Paso SNG Holding Company, L.L.C., a Delaware
limited liability company (“EP SNG”), EPPP SNG GP Holdings, L.L.C., a Delaware
limited liability company (“EPPP SNG”), EPPP CIG GP Holdings, L.L.C., a Delaware
limited liability company (“EPPP CIG”), El Paso Pipeline Holding Company,
L.L.C., a Delaware limited liability company (“El Paso LLC”), El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company (the
“Operating Company”), Colorado Interstate Gas Company, a Delaware general
partnership (“CIG”), Southern Natural Gas Company, a Delaware general
partnership (“SNG”) and El Paso Corporation, a Delaware corporation (“El Paso”).
The parties to this Agreement are collectively referred to herein as the
“Parties.” El Paso, EP Noric, EP SNG, EPP GP and EPP LP are referred to herein
collectively as the “Contributing Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Section 1.1.
RECITALS
     WHEREAS, the Contributing Parties desire to transfer to the Partnership a
30% general partner interest in CIG (the “CIG Subject Interest”) and a 15%
general partner interest in SNG (the “SNG Subject Interest,” together with the
CIG Subject Interest, the “Subject Interests”) pursuant to the terms of the
Contribution Agreement (as defined below) and this Agreement; and
     WHEREAS, EP Noric owns a 90% general partner interest in CIG and EPPP CIG
owns a 10% general partner interest in CIG; and
     WHEREAS, EP SNG owns a 90% general partner interest in SNG and EPPP SNG
owns a 10% general partner interest in SNG; and
     WHEREAS, after giving effect to the completion of the contribution of the
Subject Interests referred to above pursuant to the terms of this Agreement and
the Contribution Agreement (as defined below), EP Noric and EPPP CIG will own a
60% and 40% general partner interest in CIG, respectively, and EP SNG and EPPP
SNG will own a 75% and 25% general partner interest in SNG, respectively; and
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recitals, and to effect the intent of the Parties in connection with
the consummation of the transactions contemplated hereby, the following actions
have been taken prior to the date hereof:
          1. The Partnership, EPP GP, EPP LP, EP Noric, EP SNG, EPPP SNG, EPPP
CIG, the Operating Company, CIG, SNG and El Paso entered into that certain
Contribution and

 



--------------------------------------------------------------------------------



 



Exchange Agreement (the “Contribution Agreement”), dated September 17, 2008
pursuant to which the Partnership agreed to acquire the Subject Interests from
the Contributing Parties for aggregate consideration of $736 million (as may be
adjusted pursuant to the Contribution Agreement), which consideration will be
paid in the form specified in the Contribution Agreement.
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following shall occur:
          1. EP SNG will distribute the SNG Subject Interest to El Paso.
          2. EP Noric will distribute the CIG Subject Interest to El Paso CNG.
          3. El Paso CNG will distribute the CIG Subject Interest to El Paso.
          4. El Paso will contribute a 1% separate undivided interest (the “1%
Interests) in the Subject Interests to EP Pipeline Corporation.
          5. El Paso will contribute its 99% separate undivided interest (the
“99% Interests ) in the Subject Interests to El Paso LLC.
          6. EP Pipeline Corporation will contribute the 1% Interests to El Paso
LLC.
          7. El Paso LLC will contribute the Subject Interests to EPP LP.
          8. EPP LP will contribute the Subject Interests to the Partnership as
a contribution to the capital of the Partnership.
          9. As consideration for the transfer of the Subject Interests by EPP
LP to the Partnership, the Partnership will (i) issue Common Units with a fair
market value of $477 million as determined and as may be adjusted in accordance
with the Contribution Agreement (the “Unit Consideration”) to EPP LP (the
“Equity Private Placement”), and (ii) distribute $259 million in cash as may be
adjusted in accordance with the Contribution Agreement (the “Cash
Consideration”) to EPP LP.
          10. Concurrently with the Equity Private Placement, EPP GP shall
(i) contribute to the Partnership an amount in cash equal to 2/98ths of the
aggregate capital contribution to the Partnership attributable to the Common
Units issued in connection with the transactions contemplated by the
contribution Agreement (the “GP Cash Contribution”) and (ii) the Partnership
shall issue to EPP GP a number of General Partner Units equal to 2/98ths of the
aggregate number of Common Units issued in connection with the Equity Private
Placement.
          11. The Partnership will contribute the Subject Interests to the
Operating Company.
          12. The Operating Company will contribute the SNG Subject Interest to
EPPP SNG.

-2-



--------------------------------------------------------------------------------



 



          13. The Operating Company will contribute the CIG Subject Interest to
EPPP CIG.
          14. The partnership agreements, limited partnership agreements and
limited liability company agreements of the aforementioned entities will be
amended to the extent necessary to reflect the matters and transactions
mentioned in this Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
DEFINITIONS
          Section 1.1 The following capitalized terms shall have the meanings
given below.
          (a) “1% Interests” has the meaning assigned to such term in the
recitals.
          (b) “99% Interests” has the meaning assigned to such term in the
recitals.
          (c) “Agreement” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (d) “Cash Consideration” has the meaning assigned to such term in the
recitals.
          (e) “CIG” has the meaning assigned to such term in the first paragraph
of this Agreement.
          (f) “CIG Subject Interest” has the meaning assigned to such term in
the recitals.
          (g) “Closing” has the meaning assigned to such term in the recitals.
          (h) “Closing Date” has the meaning assigned to such term in the
Contribution Agreement.
          (i) “Closing Time” shall mean 9:00 a.m. Houston, Texas time on the
Closing Date.
          (j) “Common Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (k) “Contributing Parties” has the meaning assigned to such term in
the first paragraph of this Agreement.
          (l) “Contribution Agreement” has the meaning assigned to such term in
the recitals.

-3-



--------------------------------------------------------------------------------



 



          (m) “El Paso” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (n) “El Paso CNG” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (o) “El Paso LLC” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (p) “EP Noric” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (q) “EP Pipeline Corporation” has the meaning assigned to such term in
the first paragraph of this Agreement.
          (r) “EP SNG” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (s) “EPP GP” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (t) “EPP LP” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (u) “EPPP CIG” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (v) “EPPP SNG” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (w) “Equity Private Placement” has the meaning assigned to such term
in the recitals.
          (x) “General Partner Units” has the meaning assigned to such term in
the Partnership Agreement.
          (y) “Operating Company” has the meaning assigned to such term in the
first paragraph of this Agreement.
          (z) “Parties” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (aa) “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (bb) “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of El Paso Pipeline Partners, L.P., dated as of
November 21, 2007, as amended by Amendment No. 1 thereto, dated as of July 28,
2008.

-4-



--------------------------------------------------------------------------------



 



          (cc) “SNG” has the meaning assigned to such term in the first
paragraph of this Agreement.
          (dd) “SNG Subject Interest” has the meaning assigned to such term in
the recitals.
          (ee) “Subject Interests” has the meaning assigned to such term in the
recitals.
          (ff) “Unit Consideration” has the meaning assigned to such term in the
recitals.
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
          Section 2.1 Distribution by EP SNG of SNG Subject Interest to El Paso.
EP SNG hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to El Paso, its successors and assigns, for its and their own
use forever, all right, title and interest in and to the SNG Subject Interest,
and El Paso hereby accepts the SNG Subject Interest from EP SNG.
          Section 2.2 Distribution by EP Noric of CIG Subject Interest to El
Paso CNG. EP Noric hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to El Paso CNG, its successors and assigns,
for its and their own use forever, all right, title and interest in and to the
CIG Subject Interest, and El Paso CNG hereby accepts the CIG Subject Interest
from EP Noric.
          Section 2.3 Distribution by El Paso CNG of the CIG Subject Interest to
El Paso. El Paso CNG hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to El Paso, its successors and assigns, for
its and their own use forever, all right, title and interest in and to the CIG
Subject Interest, and El Paso hereby accepts the CIG Subject Interest from El
Paso CNG.
          Section 2.4 Contribution by El Paso of the 1% Interests to EP Pipeline
Corporation. El Paso hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to EP Pipeline Corporation, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the 1% Interests, and EP Pipeline Corporation hereby accepts such 1%
Interests from El Paso.
          Section 2.5 Contribution by El Paso of the 99% Interests to El Paso
LLC. El Paso hereby grants, contributes, bargains, conveys, assigns, transfers,
sets over and delivers to El Paso LLC, its successors and assigns, for its and
their own use forever, all right, title and interest in and to the 99%
Interests, and El Paso LLC hereby accepts the 99% Interests from El Paso.
          Section 2.6 Contribution by EP Pipeline Corporation of the 1%
Interests to El Paso LLC. EP Pipeline Corporation hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to El Paso LLC,
its successors and assigns, for its and their own

-5-



--------------------------------------------------------------------------------



 



use forever, all right, title and interest in and to the 1% Interests, and El
Paso LLC hereby accepts such 1% Interests from EP Pipeline Corporation.
          Section 2.7 Contribution by El Paso LLC of the Subject Interests to
EPP LP. El Paso LLC hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to EPP LP, its successors and assigns, for its
and their own use forever, all right, title and interest in and to the Subject
Interests, and EPP LP hereby accepts such Subject Interests from El Paso LLC.
          Section 2.8 Contribution by EPP LP of the Subject Interests to the
Partnership. EPP LP hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Subject Interests, and the Partnership hereby accepts the Subject
Interests from EPP LP as a contribution by EPP LP to the capital of the
Partnership.
          Section 2.9 Distribution of the Cash and Equity Consideration. The
Parties acknowledge that the Partnership has distributed the Cash Consideration
and issued the Equity Consideration to EPP LP. EPP LP hereby acknowledges
receipt of the Cash Consideration and the Equity Consideration.
          Section 2.10 Capital Contribution of EPP GP to the Partnership. The
Parties acknowledge that EPP GP has contributed approximately $10 million in
cash to the Partnership in exchange for a proportionate number of General
Partner Units in the Partnership and an increase in the capital account of EPP
GP by the amount of such cash contribution.
          Section 2.11 Issuance of General Partner Units. The Parties
acknowledge that the Partnership has issued 566,563 General Partner Units to EPP
GP. EPP GP acknowledges receipt of such General Partner Units.
          Section 2.12 Contribution by the Partnership of the Subject Interests
to the Operating Company. The Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the Operating Company,
its successors and assigns, for its and their own use forever, all right, title
and interest in and to the Subject Interests, and the Operating Company hereby
accepts such contribution from the Partnership.
          Section 2.13 Contribution by the Operating Company of the SNG Subject
Interest to EPPP SNG. The Operating Company hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to EPPP SNG, its
successors and assigns, for its and their own use forever, all right, title and
interest in and to the SNG Subject Interest, and EPPP SNG hereby accepts such
contribution from the Operating Company.
          Section 2.14 Contribution by the Operating Company of the CIG Subject
Interest to EPPP CIG. The Operating Company hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to EPPP CIG, its
successors and assigns, for its and their own use forever, all right, title and
interest in and to the CIG Subject Interest, and EPPP CIG hereby accepts such
contribution from the Operating Company.

-6-



--------------------------------------------------------------------------------



 



ARTICLE 3
FURTHER ASSURANCES
          Section 3.1 Further Assurances. From time to time after the Closing
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) more fully to assure that the
applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, or (b) more fully and effectively to vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended so to be and to more fully and effectively carry out the purposes and
intent of this Agreement.
          Section 3.2 Other Assurances. From time to time after the Closing
Time, and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. It is the express intent of
the Parties that the Partnership or its subsidiaries own the Subject Interests
that are identified in this Agreement and in the Registration Statement.
ARTICLE 4
CLOSING TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Closing Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 5, without further action by any Party hereto.
ARTICLE 5
MISCELLANEOUS
          Section 5.1 Order of Completion of Transactions. The transactions
provided for in Article 2 and Article 3 of this Agreement shall be completed
immediately following the Closing Time in the following order: first, the
transactions provided for in Article 2 shall be completed in the order set forth
therein; and second, following the completion of the transactions as provided in
Article 2, the transactions, if they occur, provided for in Article 3 shall be
completed.
          Section 5.2 Headings; References; Interpretation. All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. All references herein to
Articles and Sections shall, unless the context requires a different
construction, be

-7-



--------------------------------------------------------------------------------



 



deemed to be references to the Articles and Sections of this Agreement. All
personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.
          Section 5.3 Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.
          Section 5.4 No Third Party Rights. The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
          Section 5.5 Counterparts. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.
          Section 5.6 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
          Section 5.7 Severability. If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
          Section 5.8 Amendment or Modification. This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
          Section 5.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties hereto after the date of this Agreement.

-8-



--------------------------------------------------------------------------------



 



          Section 5.10 Deed; Bill of Sale; Assignment. To the extent required
and permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature page follows]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties
hereto as of the date first above written.

                      EL PASO PIPELINE PARTNERS, L.P.    
 
                    By:   EL PASO PIPELINE GP COMPANY, L.L.C.,             its
general partner    
 
               
 
      By:        /s/ John R. Sult    
 
         
 
Name: John R. Sult    
 
          Title:   Senior Vice President    

            EL PASO PIPELINE GP COMPANY, L.L.C.
      By:        /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EL PASO PIPELINE LP HOLDINGS, L.L.C.
      By:        /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EL PASO NORIC INVESTMENTS III, L.L.C.
      By:        /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EL PASO CNG COMPANY, L.L.C.
      By:        /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President     

Signature Page to Contribution, Conveyance and Assumption Agreement

 



--------------------------------------------------------------------------------



 



            EL PASO PIPELINE CORPORATION
      By:     /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EL PASO SNG HOLDING COMPANY, L.L.C.
      By:     /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EPPP SNG GP HOLDINGS, L.L.C.
      By:      /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EPPP CIG GP HOLDINGS, L.L.C.
      By:     /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EL PASO PIPELINE HOLDING COMPANY, L.L.C.
      By:     /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
      By:     /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President     

Signature Page to Contribution, Conveyance and Assumption Agreement

 



--------------------------------------------------------------------------------



 



            COLORADO INTERSTATE GAS COMPANY
      By:     /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        SOUTHERN NATURAL GAS COMPANY
      By:     /s/ John R. Sult         Name:   John R. Sult        Title:  
Senior Vice President        EL PASO CORPORATION
      By:      /s/ D. Mark Leland         Name:   D. Mark Leland        Title:  
Executive Vice President     

Signature Page to Contribution, Conveyance and Assumption Agreement

 